678 S.E.2d 230 (2009)
In the Matter of J.D.B.
No. 190A09.
Supreme Court of North Carolina.
June 10, 2009.
Lisa Skinner Lefler, Wilmington, for J.D.B.
Lashawn L. Strange, Assistant Attorney General, for State.
Barbara Fedders, Mark Dorosin, for UNC Justice Clinic, et al.
The following order has been entered on the motion filed on the 8th day of June 2009 by University of NC School of Law Juvenile Justice Center, et al for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 10th day of June 2009."